Case 1:10-cv-11175-MLW Document 206 Filed 07/20/20 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

JAMES P. O'DONOGHUE and
ADRIANA G. O'DONOGHUE,
Plaintiffs,
Vv. C.A. No. 1:10-cv-11175-MLW
BANK OF AMERICA CORPORATION,
BAC HOME LOANS SERVICING, INC.,
COUNTRYWIDE HOME LOANS, INC.,
BALBOA INSURANCE COMPANY,
NEWPORT INSURANCE COMPANY,
DEUTSCHE BANK NATIONAL TRUST
COMPANY, and
GUAETTA AND BENSON, LLC,
Defendants.

eee eee ee ee ee eee ee ee ee ee ee ee

MEMORANDUM AND ORDER

WOLF, D.J. July 20, 2020

On July 13, 2020, the court issued and placed on the public
docket a Memorandum and Order, with a letter from plaintiff
James O'Donoghue attached as Exhibit 1. On July 19, 2020, in
New Jersey, the son of United States District Judge Esther Salas
was shot and killed at her home, and her husband was wounded.
The United States Marshals Service has advised federal judges to
now be especially vigilant concerning the safety of their
families and themselves, including by seeking to maintain
confidentiality concerning where they reside and their families.
As the First Circuit has written, "privacy rights of
participants . . . are among the interests which, in appropriate

cases, can limit the presumptive right of public access to
Case 1:10-cv-11175-MLW Document 206 Filed 07/20/20 Page 2 of 2

judicial records." United States v. Kravetz, 706 F.3d 47, 62
(lst Cir. 2013). As the letter attached as Exhibit 1 to the
July 13, 2020 Memorandum and Order makes reference to where I
live and my family, including my grandchildren, I find that it
is permissible and most appropriate that it now be sealed.

In view of the foregoing, it is hereby ORDERED that:

1. The letter which is Exhibit 1 to the July 13, 2020
Memorandum and Order (Docket No. 204) is SEALED.

2. Any future filing that refers to the letter, or the
information that it contains, shall be filed under seal at least

temporarily.

   
 

  

<.

UNITED STATES DISTRICT JUQGE
